Wardlaw, J.
I think the preliminary evidence here was sufficient to justify the admission'of the deed in question as an ancient paper, without further proof of its execution. But I do not think that incomestible evidence of a paper’s being thirty years old, is, of itself, sufficient to authorize its admission, without something else to shew that it was originally genuine ; for this purpose, some possession under it is, I think, requisite. That no possession, such as the paper was likely to produce, was resumed for thirty years, would usually be a circumstance from which suspicion of its authenticity, however old, might arise.